Citation Nr: 1715493	
Decision Date: 05/09/17    Archive Date: 05/22/17

DOCKET NO.  09-42 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for a right knee disability, rated as noncompensably disabling for chondromalacia with instability and 10 percent disabling for degenerative changes, to include restoration of a 20 percent rating for instability from June 1, 2009.

2.  Entitlement to an increased rating for a left knee disability, rated as noncompensably disabling for chondromalacia with instability and 10 percent disabling for degenerative changes, to include restoration of a 10 percent rating for instability from June 1, 2009.

3.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to October 31, 2012.

4.  Entitlement to an initial disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD) since October 31, 2012.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. Ko, Associate Counsel


INTRODUCTION

The Veteran had active service with the United States Marine Corps from June 1968 to March 1970 and from December 1971 to November 1977. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2008 and March 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  The Board remanded this case in May 2011 and July 2014 for further development.

The Veteran testified at a travel board hearing in August 2010 before the undersigned.  A copy of the transcript is of record. 

In a May 2016 rating decision, the RO granted the Veteran an increased rating of 50 percent for PTSD from November 21, 2008 to October 31, 2012 and an increased rating of 70 percent for PTSD as of October 31, 2012.  However, the issue of a higher initial rating for PTSD remains on appeal because the Veteran is not in receipt of the maximum benefit allowable.  See A.B. v. Brown, 6 Vet. App. 35 (1993). 

In the same decision, the RO granted the Veteran a total disability rating based on individual unemployability (TDIU) effective October 31, 2012 and informed the Veteran that this was considered a full grant of the benefit sought on appeal.  The Veteran has, not at this time, disagreed with the assigned effective date or any other aspect of the TDIU decision.  The Board finds the AOJ has bifurcated the matter of TDIU from the increased rating claims.  See Tyrues v. Shinseki, 23 Vet. App. 166, 178 - 79 (2009), aff'd, 631 F.3d 1380 (Fed. Cir. 2011) (holding that it is permissible to bifurcate a claim and to adjudicate the distinct theories of entitlement separately).  The grant of the benefit sought removed the question of entitlement to TDIU from appellate status; and, in the absence of a notice of disagreement on this matter, it is not before the Board.  

The issues of an increased rating for a right knee disability, rated as noncompensably disabling for chondromalacia with instability and 10 percent disabling for degenerative changes, to include restoration of a 20 percent rating for instability from June 1, 2009, and an increased rating for a left knee disability, rated as noncompensably disabling for chondromalacia with instability and 10 percent disabling for degenerative changes, to include restoration of a 10 percent rating for instability from June 1, 2009 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to October 31, 2012, PTSD was manifested by occupational and social impairment with reduced reliability and productivity, due to symptoms such as sleep disturbances, nightmares, intrusive thoughts, hyperstartle and hypervigilance, irritability, social avoidance, and passive suicidal ideation; he continued to perform his own activities of daily life and maintained relationships with friends and family.

2.  Since October 31, 2012, total occupational and social impairment due to PTSD is not shown.


CONCLUSIONS OF LAW

1.  Prior to October 31, 2012, the criteria for an initial rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2016).

2.  Since October 31, 2012, the criteria for an initial rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

With respect to the claim decided, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Further, the Board finds that there has been substantial compliance with its July 2014 remand directives.  See Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

Relevant Laws and Regulations 

The Veteran seeks an initial rating for his PTSD higher than 50 percent prior to October 31, 2012 and higher than 70 percent since October 31, 2012, which has been rated under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

With the initial rating assigned following a grant of service connection, separate (staged) ratings may be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Almost all mental health disorders, including PTSD, are evaluated under the General Rating Formula for Mental Disorders (General Rating Formula).  See 38 C.F.R. § 4.130, DC 9411.  Under the General Rating Formula, a 50 percent disability rating requires:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating requires:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting; inability to establish and maintain effective relationships.)

A 100 percent disability rating requires:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

Id.  

The symptoms associated with each evaluation under the General Rating Formula do not constitute an exhaustive list, but rather serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  If the evidence demonstrates that the claimant's psychiatric disorder produces symptoms and resulting occupational and social impairment equivalent to that set forth in the criteria for a given rating, then that rating will be assigned.  Id. at 443.  In this regard, the Board must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the claimant's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126 (2016); Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  While VA considers the level of social impairment, it shall not assign an evaluation based solely on social impairment.  Id.

In sum, there are two elements that must be met to assign a particular rating under the General Rating Formula: (1) symptoms equivalent in severity, frequency, and duration to the symptoms corresponding to a given rating, and (2) a level of occupational and social impairment corresponding to that rating that results from those symptoms.  See Vazquez-Claudio, 713 F.3d at 118.

In evaluating psychiatric disorders, VA also considers a claimant's Global Assessment of Functioning (GAF) scores, which are based on a scale set forth in the Diagnostic and Statistical Manual for Mental Disorders (4th ed. 1994) (DSM-IV) reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996); DSM-IV.  According to DSM-IV, a score of 61-70 indicates "[s]ome mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  A score of 51-60 indicates "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.  A score of 41-50 indicates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.  A score of 31-40 indicates "[s]ome impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work)."  Id.  A GAF score thus may demonstrate a specific level of impairment.  See Richard, 8 Vet. App. at 267 (observing that a GAF score of 50 indicates serious impairment); accord Bowling v. Principi, 15 Vet. App. 1, 14-15 (2001).

While an examiner's classification of the level of psychiatric impairment as reflected in a GAF score can be probative evidence, such a score is by no means determinative of the rating assigned by VA in evaluating a psychiatric disorder under the rating criteria.  See 38 C.F.R. §§ 4.2, 4.126 (2016); VAOPGCPREC 10-95 (March 31, 1995).  Rather, VA must take into account all of the Veteran's symptoms and resulting functional impairment as shown by the evidence of record in assigning the appropriate rating, and will not rely solely on the examiner's assessment of the level of disability at the time of examination.  See 38 C.F.R. § 4.126.

The DSM-IV has been recently updated with a Fifth Edition (DSM-V), which does not use GAF scores.  VA regulations, including the Schedule for Rating Disabilities, have been amended to incorporate the DSM-V.  79 Fed. Reg. 45093 (August 4, 2014); 38 C.F.R. § 4.130 (2016).  However, the amendments only apply to applications that are received by VA or are pending before the AOJ on or after August 4, 2014; they do not apply to appeals already certified to the Board or pending before the Board.  79 Fed. Reg. 45093.

      Rating for PTSD prior to October 31, 2012

A December 2008 VA treatment record reflects difficulty with sleep, re-experiencing trauma, avoidance behavior, nightmares, and low level suicidal thoughts (the Veteran denied present thoughts of hurting or killing himself and planned to treat his low level suicidal thoughts at an outpatient clinic).  The Veteran stated that he wanted "to get better" and the examiner noted that his current motivation for change and treatment was good.  He denied any suicidal or homicidal ideation at present.

A February 2009 VA examination reflects difficulty with sleep, bad dreams (at least six times yearly), disturbing nightmares (that caused suicidal thoughts that passed with prayer and support), intrusive thoughts (with triggers), easily startled by loud noises, uncomfortable in crowds and tendencies to shop and dine during off-peak hours, hypervigilance (in unfamiliar situations), and irritability (but less irritated now than in the past due to involvement with the church, having a close church family, and developing better coping mechanisms).  The Veteran lived alone and had been married and divorced twice.  He socialized with family and friends (particularly his nephew, his nephew's friends, and a boy "that's like a son to [him]").  His recreational activities included fishing, hunting, and watching basketball games.

Upon mental status examination, his eye contact was good, speech was normal, mood euthymic, and affect was appropriate to content.  There were no confusions, hallucinations, delusions, and he was oriented to all spheres.  His insight and judgment were adequate.  He denied any suicidal or homicidal ideation at present.  The Veteran had contemplated suicide in November 2008 (i.e., "a fake hunting accident"), but developed coping skills with the help of his preacher.  He denied any ideations since then.

The examiner diagnosed the Veteran with PTSD with "mild" symptomatology that would not preclude employment or cause an impact on social functioning.  The Veteran worked 40 years as a truck driver and was retired in June 2008.  He was able to complete activities of daily living.  The Veteran described his social activities as fishing, watching basketball games, and hunting.  The Veteran denied drugs and alcohol use.  The Veteran was assigned a GAF score of 58, indicative of moderate impairment.

A March 2009 VA treatment records reflects a GAF score of 65 with no depression, but significant difficulty interacting with others. 

A May 2009 VA psychological assessment reflects complaints of recent depression.  He reported that he had suicidal ideation the previous year, but was "turning it over to God" as a barrier to suicide.  He also stated he had a close relationship with his charge and his pastor.  He removed all firearms from his house, but denied any present suicidal and homicidal ideation.  He reported seeking mental health treatment in November 2008 and that he began taking medication in December 2008.  He reported improvement with sleep, but had nightmares.  The Veteran had a history of difficulty holding jobs due to frustration.  He reported having had only one significant relationship and reported being unable to sustain a meaningful relationship due to his desire to be alone. 

Upon mental status examination, the Veteran had adequate social skills, hygiene, and grooming.  His mood appeared worried with congruent affect.  His speech was normal in rate, tone, and volume.  Speech content was logical and goal-directed.  There was no evidence of psychosis.  Psychomotor activity was within normal limits.  Insight was grossly intact.

In an August 2010 hearing, the Veteran reported that he had ceased living with his sister because he would "be at her throat" and that he lived in a trailer to be isolated.  At the same time, he also maintained contact with his brothers, fished and hunted with his nephew or a friend, and spent the holidays with his family, specifically his sister.  The Veteran reported thoughts of suicide and "hurting [himself]."  He thought about suicidal tendencies about three times a week, but took medication to treat these symptoms.

The Veteran also reported thoughts of hurting others when around drunk or loud people, or drug dealers.  He disliked being around crowds and avoided them because of his problems of being around loud, noisy people.  He dealt with his irritation and aggression towards others by avoiding triggers (i.e. crowds).  

The Veteran had an outbreak of anger in a June 2010 road rage incident.  This resulted in an automobile accident, and was the only incident of road rage of, at least, that year.  The record reveals no other automobile accident caused by road rage or an outbreak of anger.  The Veteran reported that he avoided such outbreaks of anger by ignoring other people.  

An April 2011 VA treatment record reflects a GAF score of 55 and complaints of irritability.  The VA examiner stated that the Veteran was a very straight historian and did not over report symptoms.  He was casually dressed and groomed.  He had good affective range, but was intense.  His thoughts were logical and goal-directed with no thoughts of suicide.

A June 2011 VA examination reflects difficulty sleeping, nightmares (that used to occur once a month, but now occurred once every three months), avoidance of crowds, and thoughts of Vietnam (with triggers).  The Veteran's recreational activities include fishing and hunting.  He occasionally visited his sister and attended church.  The Veteran was taking Citalopram and Zolpidem to treat his PTSD. 

Upon mental status examination, he was casually groomed and fully cooperative.  His speech was within normal limits with regard to rate and rhythm.  His mood was euthymic and affect was appropriate to content with some depression.  His thought processes and associations were logical and tight.  No loosening of associations or any confusion.  His memory was grossly intact and he was oriented in all spheres.  He did not report hallucinations.  His insight and judgment were adequate.  He denied suicidal intent but reported ideation.  He denied homicidal ideation.  He was competent for VA purposes and no need of psychiatric hospitalization at that time.  The examiner reported that the symptoms were "mild," occurring once per month and did not find evidence of PTSD symptoms that precluded employment or activities of daily living.  He did report some social isolation.  The Veteran was assigned a GAF score of 60, indicative of moderate impairment.

Prior to October 31, 2012, a rating in excess of the currently assigned 50 percent is not warranted.  While the Veteran's PTSD symptoms are productive of some impairment of his daily life in multiple areas, those deficiencies are not overly serious, nor do they impact all parts of his functioning.  For example, the Veteran reports difficulty with some relationships, but he is able to maintain many friendships and is close to family members.  He also is active in his church, and reports having a close relationship with his pastor.  He continues to perform activities of daily living, such as grooming himself, eating, shopping, and similar chores.  He engages in active hobbies such as hunting and fishing.  PTSD is not reported to interfere with his routines.  While the Veteran does avoid crowds and triggers, he is still able to conduct his daily business.  

The Board is cognizant of the reports of suicidal ideation during this period, as well as a single report of road rage.  However, the Veteran has also discussed how he has developed coping mechanisms through his church and pastor to deal with these thoughts, and how medication has assisted him.  The Board finds that while the thoughts are present, they are generally passive and do not result in a decrease in function in any area of life; the presence of the thoughts do not represent a present danger to himself or others.  Doctors have repeatedly commented that his judgment and insight are intact, and his mood is congruent.  Simply put, the Veteran may feel things intensely, but is able to deal with them and continue functioning to a great extent.

Accordingly, the level of disability in multiple areas required for assignment of a 70 percent schedular rating is not shown, and increased evaluation prior to October 31, 2012, is not warranted.

      Rating for PTSD since October 31, 2012

A January 2013 VA treatment record reflects that the Veteran had his medication increased due to complaints of worsening PTSD symptoms, such as increased anxiety and irritability.  The increased medication was effective as his mood had improved and he was less irritable and impulsive.  He reported sleeping well and denied suicidal or homicidal ideation at present.  

An August 2013 treatment record reflects that the Veteran was depressed because his sister passed away in May 2013, but that he was dealing with her death well and he denied thoughts of joining her.  There was no increased anxiety or present suicidal ideation.  The Veteran reported an instance of auditory hallucination which woke him, but has been sleeping well.  The Veteran reported seeing his nephew daily and enjoying spending time with his girlfriend and nephew.    

A November 2013 treatment record reflects that the Veteran was frustrated and depressed because his new truck caught fire on October 2013 and he was having difficulties settling his claim with the insurance company.  He reported that threatened an insurance representative that he would jump off a bridge if the claim was not sorted out, but denied actual intent to the examiner.  He denied any neurovegetative symptoms aside from depression.  The Veteran reported that his concentration and sleep was "pretty good" and denied difficulties with nightmares, intrusive thoughts, and hypervigilance/hyperarousal.  He felt that his anxiety was well managed.  He stated that "it takes a lot to get me upset these days."

A February 2014 treatment record reflects that the Veteran's medication was increased due to an increase in his stressors, the loss of his truck and the death of his sister.  The Veteran reported that the increased medication was helpful, his mood was "all right," his stressors had improved, and he was sleeping between six and eight hours per night.  He denied nightmares, feelings of hopelessness, and suicidal ideation.  He reported that he was looking forward to fishing and enjoyed hunting in the winter.  The Veteran continued to socialize with his nephew and visited him often.  He also reported that he did not have anyone to "argue with" anymore because he had "run them all off."  He reported being in a stable mood and requested another increase in medication.  

In an October 2014 VA examination, the examiner concluded that the Veteran had occupational and social impairment with reduced reliability and productivity.  The examiner further found that the Veteran had anxiety, suspiciousness, disturbances in motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a worklike setting, due to his PTSD.  

A November 2014 treatment record reflects that the Veteran was doing well with his current medication and that he denied further problems beyond chronic irritability.  He attributed much of his improvement to his medication regiment.  

December 2015 and April 2016 addendum opinions reflect that the Veteran's PTSD symptoms did not interfere with his ability to work.  The December 2015 examiner found that new evidence did not suggest that the Veteran's PTSD precluded employment.  The April 2016 examiner found that treatment records since the October 2014 VA examination suggested "minimal symptoms of PTSD when it comes to employment" and that jobs requiring work in confined and crowded places could possibly cause more difficulties for the Veteran. 

A June 2015 treatment record reflects that the Veteran's mood was stable and that he had adequate control of his anxiety and restorative sleep.  The Veteran denied suicidal and homicidal ideation.  He reported that he was satisfied with his current medication regiment.  

Although since October 31, 2012, the Veteran has reported increased PTSD symptomatology, to include depression, anxiety, and irritability, he has continued to function socially, and has demonstrated a capacity to function occupationally.  As no total impairment is shown, an increased rating in excess of 70 percent is not warranted.  The Veteran is effectively using medication to control his episodic anxiety and depression, which appear to arise mainly in connection with stressful circumstances.  He continues to socialize with friends and family, even reporting a girlfriend, and is active with his hobbies of hunting and fishing.  He reports only a single instance of auditory hallucination; there is no consistent impairment of reality testing, and he denies suicidal or homicidal ideation.  Doctors uniformly report that current PTSD symptoms would have little impact on employability.

No increased schedular evaluation in excess of 70 percent is warranted since October 31, 2012.

Extraschedular Consideration

The Board has considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321 (b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this case, the question of entitlement to referral for consideration of an extraschedular rating is neither argued by the Veteran nor reasonably raised by the record through evidence of the collective impact of the Veteran's service-connected disabilities.  Yancy v. McDonald, 27 Vet. App. 484, 494-95 (2016).  Therefore, the Board finds that further discussion of extraschedular consideration is not warranted at this time.


ORDER

Entitlement to an initial disability rating in excess of 50 percent for PTSD as of November 21, 2008 is denied.

Entitlement to an initial disability rating in excess of 70 percent for PTSD as of October 31, 2012 is denied.


REMAND

In July 2016, the Court held that 38 C.F.R. § 4.59 (2016), read together with 38 C.F.R. §§ 4.40 and 4.45 (2016), "creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities."  Correia v. McDonald, 28 Vet.App. 158, 168 (2016).  The Court determined that range of motion testing in the areas listed in 38 C.F.R. § 4.59 - active motion, passive motion, weight-bearing, and non-weight-bearing - is required "in every case in which those tests can be conducted." Id. at n.7.
 
The VA examinations of record do not clarify whether range of motion testing was conducted in the aforementioned areas, including passive and weight-bearing motion, or whether such testing is warranted.  The knee is a weight-bearing joint.  As such, a new examination is required.
 
A new VA examination is also required because the examiner did not address the nature of any functional loss caused by flare-ups of the Veteran's service-connected knee disability, including their duration and frequency, despite his reports of flare-ups.  See DeLuca v. Brown, 8 Vet. App. 202 (1995). 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to address the severity of his right and left knee disability.  Provide the examiner with access to the Veteran's electronic VBMS file, Virtual VA file, physical claims file, and a copy of this remand.  The examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of any disability.  All indicated tests must be performed.

The examiner must test the Veteran's active motion, passive motion, weight-bearing motion, and non-weight-bearing motion for the right knee. If the examiner is unable to conduct any part of the required testing or concludes that any part of the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner must inquire as to periods of flare-ups, including their frequency, severity, and duration, and to what extent the Veteran experiences additional functional loss during such flare-ups. 

The examiner is advised that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should explain why.

The Veteran is to be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for the aforementioned examinations, documentation should be obtained which shows that notice scheduling the examinations was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

2.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


